Appeals by two employers and their respective insurance carriers from awards in favor of claimant. The employers are engaged in the motion picture business and claimant was employed in both theatres as an operator of motion picture machines. His duties involved the adjustment and repair of carbon arcs and carbons of lamps. He was engaged four days a week by Loew’s, Inc., and one day a week by Plaza Theatre. The nature of his work exposed his eyes to the intense glare of arc lights. Due to this exposure he suffered cataracts of both eyes. The Industrial Board found that on February 17,1940, he became totally *1074disabled and sustained loss of vision in both of his eyes. The Board also found that he contracted an occupational disease. The evidence sustains the findings. Awards affirmed, with costs to the State Industrial Board. All concur. [See 269 App. Div. 715.]